             Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 1 of 20



1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    ANDREW H.,
                                                          Case No. C18-5967 TLF
7                             Plaintiff,
            v.                                            ORDER REVERSING AND
8                                                         REMANDING DEFENDANT’S
     COMMISSIONER OF SOCIAL SECURITY,                     DECISION TO DENY BENEFITS
9
                              Defendant.
10

11
            Plaintiff has brought this matter for judicial review of defendant’s denial of his
12
     applications for disability insurance and supplemental security income benefits. The
13
     parties have consented to have this matter heard by the undersigned Magistrate Judge.
14
     28 U.S.C. § 636(c); Federal Rule of Civil Procedure 73; Local Rule MJR 13. This case is
15
     before the Court for the second time. On May 29, 2013, Administrative Law Judge
16
     (“ALJ”) David Johnson issued a decision finding plaintiff not disabled. See AR 19–32.
17
     Plaintiff sought review in this Court, and U.S. Magistrate Judge Mary Alice Theiler
18
     reversed the ALJ’s decision. See AR 1046–66. Judge Theiler did not rule in plaintiff’s
19
     favor on all issues, so plaintiff sought review in the Ninth Circuit. See AR 1078. The
20
     Ninth Circuit affirmed Judge Theiler’s decision. 1 See AR 757.
21

22
     1The Ninth Circuit’s decision is absent from the record, but is available at Andrew H. v.
23
     Berryhill, 693 F. App’x 602 (9th Cir. 2017). Plaintiff’s name is redacted to remain
     consistent with the Court’s practice in social security cases.
24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 1
              Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 2 of 20



1           In November 2013, while plaintiff’s appeal was pending, he filed new applications

2    for disability benefits. See AR 1638–45. ALJ Gary Elliott denied those new claims,

3    issuing a decision in which he found plaintiff not disabled. See AR 1375–88. The

4    Appeals Council vacated that decision, however, and remanded plaintiff’s claims to the

5    ALJ. See AR 1391–93.

6           On remand, these claims were consolidated, and ALJ Andrew Grace issued new

7    a decision, dated July 27, 2018. See AR 757–82. ALJ Grace again found plaintiff not

8    disabled. See id. Plaintiff seeks review of this latest decision. 2

9

10                                    I.         ISSUES FOR REVIEW

11          A.     Did the ALJ harmfully err in discounting plaintiff’s symptom testimony?

12          B.     Did the ALJ harmfully err in evaluating the medical evidence?

13          C.     Did the ALJ harmfully err in discounting lay witness statements?

14          D.     Did the ALJ harmfully err in assessing plaintiff’s residual functional

15   capacity (“RFC”) and by basing his step five finding on that RFC?

16

17                                         II.      DISCUSSION

18          The Court will uphold an ALJ’s decision unless: (1) the decision is based on legal

19   error, or (2) the decision is not supported by substantial evidence. Ford v. Saul, 950

20   F.3d 1141, 1154, 1159 (9th Cir. 2020). Substantial evidence is “‘such relevant evidence

21
     2 In his opening brief, plaintiff states that he filed prior applications, and that ALJ
22
     Johnson declined to reopen those applications. See Pl. Op. Br. (Dkt. # 18) at 2 n.1.
     Plaintiff suggests, but does not affirmatively argue, that this decision not to reopen his
23
     prior applications was erroneous. See id. The Court therefore does not consider the
     issue. Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th Cir. 2008).
24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 2
             Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 3 of 20



1    as a reasonable mind might accept as adequate to support a conclusion.’” Biestek v.

2    Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consol. Edison Co. v. NLRB, 305 U.S.

3    197, 229 (1938)).

4           This requires “more than a mere scintilla,” of evidence. Id. The Court must

5    consider the administrative record as a whole. Garrison v. Colvin, 759 F.3d 995, 1009

6    (9th Cir. 2014). It must weigh both the evidence that supports, and evidence that does

7    not support, the ALJ’s conclusion. Id.

8           The Court considers in its review only the reasons the ALJ identified and may not

9    affirm for a different reason. Id. at 1010. Furthermore, “[l]ong-standing principles of

10   administrative law require us to review the ALJ’s decision based on the reasoning and

11   actual findings offered by the ALJ—not post hoc rationalizations that attempt to intuit

12   what the adjudicator may have been thinking.” Bray v. Comm’r of Soc. Sec. Admin., 554

13   F.3d 1219, 1225–26 (9th Cir. 2009) (citations omitted).

14   A.     The ALJ Did Not Harmfully Err in Discounting Plaintiff’s Testimony

15          In weighing a plaintiff’s testimony, an ALJ must use a two-step process. Trevizo

16   v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017). First, the ALJ must determine whether

17   there is objective medical evidence of an underlying impairment that could reasonably

18   be expected to produce some degree of the alleged symptoms. Ghanim v. Colvin, 763

19   F.3d 1154, 1163 (9th Cir. 2014). If the first step is satisfied, and provided there is no

20   evidence of malingering, the second step allows the ALJ to reject the claimant’s

21   testimony of the severity of symptoms if the ALJ can provide specific findings and clear

22   and convincing reasons for rejecting the claimant’s testimony. Id.

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 3
             Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 4 of 20



1           Plaintiff testified he suffers from low back pain radiating down his left leg, right

2    shoulder range of motion limitations, concentration and memory problems, and

3    depression. See AR 48–71, 947–58, 971–82, 1002–13. Plaintiff testified he cannot sit,

4    stand, or walk for more than 15–20 minutes at a time. See AR 67–68, 949, 951, 971.

5    Plaintiff testified he cannot lift his right arm above shoulder height, and sometimes has

6    tremors in his right hand due to his shoulder pain. See AR 69–71, 948, 975–76. He

7    testified he has difficulty concentrating and remembering things. See AR 57, 947, 982,

8    1006, 1010. He testified he has trouble getting along with supervisors, and panics in

9    groups of more than six people. See AR 957–58, 982, 1002.

10          Judge Theiler affirmed ALJ Johnson’s rejection of plaintiff’s 2013 symptom

11   testimony. See AR 1062–64. Plaintiff has since testified at three additional hearings.

12   See AR 941–1016. Judge Theiler’s decision does not preclude plaintiff from challenging

13   ALJ Grace’s rejection of this later symptom testimony, although it is relevant to the

14   validity of ALJ Grace’s reasoning.

15          The ALJ found plaintiff’s medically determinable impairments could cause the

16   symptoms he alleged. See AR 765. But the ALJ found plaintiff’s statements regarding

17   the severity of his symptoms were not fully consistent with the medical and other

18   evidence in the record. See AR 765–66.

19          1.     The ALJ Did Not Harmfully Err in Rejecting Plaintiff’s Physical Symptom
                   Testimony
20
            The ALJ rejected plaintiff’s testimony regarding the severity of his physical
21
     symptoms because it was inconsistent with the medical evidence, which showed mostly
22
     mild symptoms and conservative treatment, plaintiff appeared to exaggerate his
23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 4
               Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 5 of 20



1    symptoms, and plaintiff’s testimony was inconsistent with his activities of daily living.

2    See AR 766–67, 769.

3           The ALJ did not err in rejecting plaintiff’s testimony as inconsistent with the

4    medical evidence. An ALJ may reject a claimant’s symptom testimony when it is

5    contradicted by the medical evidence. See Carmickle, 533 F.3d at 1161 (citing Johnson

6    v. Shalala, 60 F.3d 1428, 1434 (9th Cir.1995)); see also Parra v. Astrue, 481 F.3d 742,

7    750–51 (9th Cir. 2007) (“We have previously indicated that evidence of ‘conservative

8    treatment’ is sufficient to discount a claimant’s testimony regarding the severity of an

9    impairment.” (quoting Johnson, 60 F.3d at 1434)). ALJ Grace found plaintiff’s

10   complaints were inconsistent with the medical records, which showed mostly mild

11   symptoms and conservative treatment. See AR 766–67, 69. ALJ Grace’s findings

12   largely matched ALJ Johnson’s earlier findings, but with more detail. See AR 25–26,

13   766–67.

14          Judge Theiler affirmed ALJ Johnson’s analysis, as did the Ninth Circuit. See AR

15   1063; Andrew H. v. Berryhill, 693 F. App’x at 603. Plaintiff has not identified anything in

16   the medical records submitted since ALJ Johnson’s decision that would render this

17   continued finding irrational. Plaintiff has thus failed to show ALJ Grace harmfully erred.

18   See Ludwig v. Astrue, 681 F.3d 1047, 1054 (9th Cir. 2012) (citing Shinseki v. Sanders,

19   556 U.S. 396, 407–09 (2009)) (holding the party challenging an administrative decision

20   bears the burden of proving harmful error).

21          Plaintiff has similarly failed to show ALJ Grace harmfully erred in rejecting

22   plaintiff’s testimony based on his exaggeration of symptoms and having a disability

23   mindset. ALJ Grace’s analysis on this issue was again the same as ALJ Johnson’s

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 5
             Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 6 of 20



1    analysis. See AR 25, 766–67. Judge Theiler upheld ALJ Johnson’s analysis, and the

2    Ninth Circuit affirmed. See AR 1063; Andrew H. v. Berryhill, 693 F. App’x at 603.

3    Plaintiff has not identified any evidence in the newer records that undermines this

4    finding, and has thus failed to show harmful error. See Ludwig, 681 F.3d at 1054 (citing

5    Shinseki, 556 U.S. at 407–09).

6           The Court need not address ALJ Grace’s rejection of plaintiff’s physical symptom

7    testimony as inconsistent with his general activity level because any error in that

8    analysis was harmless. “[A]n error is harmless so long as there remains substantial

9    evidence supporting the ALJ’s decision and the error ‘does not negate the validity of the

10   ALJ’s ultimate conclusion.’” See Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

11   (quoting Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004)).

12   Whether plaintiff’s general activity level contradicted his testimony, for example, does

13   not invalidate ALJ Grace’s conclusion that plaintiff’s level of treatment contradicted his

14   testimony. The ALJ therefore did not harmfully err in rejecting plaintiff’s physical

15   symptom testimony.

16          2.     The ALJ Did Not Harmfully Err in Rejecting Plaintiff’s Mental Symptom
                   Testimony
17
            The ALJ rejected plaintiff’s testimony regarding the severity of his mental
18
     symptoms because it was inconsistent with the medical evidence and plaintiff’s activities
19
     of daily living. See AR 767–71.
20
            The ALJ did not harmfully err in rejecting plaintiff’s mental symptom testimony as
21
     inconsistent with the medical evidence. Plaintiff sought at least some level of therapy in
22
     2014, and attended therapy on an almost weekly basis from June 2016 through May
23
     2018. See AR 1280–1309, 1926–30, 1982–2020, 2046–76. The ALJ did not accurately
24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 6
              Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 7 of 20



1    portray the extent of plaintiff’s treatment in his analysis, suggesting that plaintiff received

2    little to no treatment for much of the alleged disability period. See AR 768–69. The ALJ

3    may not reject a plaintiff’s testimony based on an inaccurate portrayal of the record. See

4    Reddick v. Chater, 157 F.3d 715, 722–23 (9th Cir. 1998) (reversing ALJ’s decision

5    where his “paraphrasing of record material is not entirely accurate regarding the content

6    or tone of the record”).

7           This error was nonetheless harmless because the ALJ reasonably found

8    Plaintiff’s symptoms were controlled with medication. “Impairments that can be

9    controlled effectively with medication are not disabling for the purpose of determining

10   [social security disability] benefits.” Warre ex rel. E.T. IV v. Comm’r of Soc. Sec. Admin.,

11   439 F.3d 1001, 1006 (9th Cir. 2006). The ALJ reasonably concluded from medical

12   records that plaintiff’s symptoms were stable and controlled when he was taking

13   medications. See AR 769–70 1794, 1888, 1899, 1963–64, 2129. Plaintiff fails to show

14   that the ALJ’s decision was legally erroneous or based on less than a scintilla of

15   evidence; plaintiff thus fails to show harmful error. Ford, 950 F.3d at 1154, 1159.

16          The ALJ similarly did not err in rejecting plaintiff’s mental symptom testimony as

17   inconsistent with his activities of daily living. An ALJ may reject a plaintiff’s symptom

18   testimony based on his daily activities if they contradict his testimony or “meet the

19   threshold for transferable work skills.” Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007)

20   (citing Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)). The ALJ reasonably noted

21   plaintiff completed an associate’s degree, which demonstrated a level of intellectual

22   capacity beyond plaintiff’s claims even though it took him twice as long to complete the

23   degree as is typical. See AR 767. The ALJ also reasonably noted plaintiff was able to

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 7
             Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 8 of 20



1    travel to Wisconsin and attend garage sales despite claims of overwhelming social

2    anxiety. See AR 769–70.

3           The ALJ’s decision to reject plaintiff’s mental symptom testimony is not free from

4    error, but plaintiff has failed to show any harmful error. The ALJ gave at least two valid

5    reasons for rejecting plaintiff’s mental symptom testimony, and those reasons remain

6    valid despite the ALJ’s errors. The ALJ therefore did not harmfully err in rejecting

7    plaintiff’s mental symptom testimony. See Molina, 674 F.3d at 1115.

8    B.     The ALJ Partially Erred in Evaluating the Medical Evidence

9           Many of plaintiff’s arguments about the medical evidence amount to a mere

10   disagreement with how the ALJ weighed the medical information and opinions from

11   various sources. Disagreement is not the standard of review – legal error, or lack of

12   substantial evidence, would be the only basis upon which this Court may find error.

13          1.     Judy Miller, ARNP

14          Ms. Miller completed evaluations of plaintiff in January, June, and July 2010. See

15   AR 633–38, 640–46, 648–50. In January 2010, Ms. Miller opined plaintiff could perform

16   light work, and had limitations in his ability to balance, bend, climb, crouch, pull, push,

17   and stoop. See AR 635. She noted plaintiff saw himself as disabled, and showed signs

18   of exaggeration. See AR 636–37. In June 2010, Ms. Miller opined plaintiff could perform

19   sedentary work, with standing, sitting, and lifting restrictions. See AR 640, 644. She

20   opined plaintiff was “overstating and overplaying his symptoms.” AR 646. In July 2010,

21   Ms. Miller opined plaintiff had standing, sitting, and lifting restrictions. See AR 648. She

22   reported plaintiff’s MRI results were not consistent with plaintiff’s report of pain or exam

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 8
              Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 9 of 20



1    findings, as the MRI indicated a much milder disease than his complaints would

2    support. AR 649.

3           ALJ Johnson gave Ms. Miller’s opinions some weight. See AR 29. He gave

4    significant weight to her assessments that plaintiff was exaggerating his symptoms, but

5    little weight to her opinions regarding plaintiff’s functional abilities. See id. Judge Theiler

6    upheld ALJ Johnson’s evaluation of Ms. Miller’s opinions, finding plaintiff failed to

7    articulate any specific limitations ALJ Johnson failed to include in the RFC. See AR

8    1058. The Ninth Circuit affirmed. See Andrew H. v. Berryhill, 693 F. App’x at 603.

9           ALJ Grace’s decision is the same as ALJ Johnson’s analysis; ALJ Grace added

10   that Ms. Miller’s opinions were too heavily reliant on plaintiff’s self-reports. See AR 771–

11   72. Plaintiff argues this analysis was not supported by substantial evidence. But plaintiff

12   fails to articulate why the Court should revisit a decision two courts have already upheld.

13   Plaintiff has thus failed to show the ALJ harmfully erred in evaluating Ms. Miller’s

14   opinions. See Ludwig v. Astrue, 681 F.3d 1047, 1054 (9th Cir. 2012) (citing Shinseki v.

15   Sanders, 556 U.S. 396, 407–09 (2009)) (holding the party challenging an administrative

16   decision bears the burden of proving harmful error).

17          2.     Gary Gaffield, D.O.

18          Dr. Gaffield evaluated plaintiff in May 2011. See AR 661–66. He opined plaintiff

19   could lift 20 pounds occasionally and 10 pounds frequently. AR 666. Dr. Gaffield opined

20   plaintiff could perform postural activities occasionally, had no manipulative limitations,

21   and should avoid heights and heavy equipment. Id.

22          ALJ Grace gave Dr. Gaffield’s opinions significant weight, just as ALJ Johnson

23   had previously done. See AR 27, 772.

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 9
             Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 10 of 20



1           Plaintiff contends ALJ Grace erred in evaluating the opinions of Dr. Gaffield,

2    stating that ALJ Grace “fails to discuss many of Dr. Gaffield’s clinical findings, nor does

3    he acknowledge that many of these findings are consistent with Dr. [Mark] Heilbrunn,

4    Ph. D]’s opinion.” Pl. Op. Br. at 5. Plaintiff has asserted neither legal error, nor lack of

5    substantial evidence – thus plaintiff fails to show the ALJ harmfully erred in evaluating

6    Dr. Gaffield’s opinions. Ford, 950 F.3d at 1154, 1159.

7           3.     Mark Heilbrunn, M.D.

8           Dr. Heilbrunn examined plaintiff in January 2013. See AR 718–24. Dr. Heilbrunn

9    opined plaintiff had exertional, postural, and reaching limitations. See AR 723–24.

10          ALJ Grace gave Dr. Heilbrunn’s opinions limited weight, giving the same reasons

11   as ALJ Johnson had in his decision. See AR 29, 772–73. Each of the ALJs found that

12   Dr. Heilbrunn inaccurately characterized MRI results he reviewed – which showed mild

13   findings. Dr. Heilbrunn did not have the benefit of reviewing Ms. Miller’s documented

14   concerns about plaintiff’s exaggeration of his symptoms; and he relied too heavily on

15   plaintiff’s self-reports without the benefit of knowing about plaintiff’s school and other

16   activities. See AR 29, 773. Judge Theiler upheld the first ALJ’s analysis, and the Ninth

17   Circuit affirmed. See AR 1050–54; Andrew H. v. Berryhill, 693 F. App’x at 603.

18           “Where the evidence is susceptible to more than one rational interpretation, one

19   of which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.” Thomas v.

20   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002) (citing Morgan v. Comm’r of Soc. Sec.

21   Admin., 169 F.3d 595, 599 (9th Cir. 1999)). Although some of Dr. Heilbrunn’s findings

22   may support his opinions, that does not establish that the ALJ erred in discounting those

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 10
             Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 11 of 20



1    opinions based on other contradictions in the record. Plaintiff has thus failed to show the

2    ALJ harmfully erred in rejecting Dr. Heilbrunn’s opinions.

3           4.     Lawrence Conover, PAC, and Bonnie McReynolds, ARNP

4           Mr. Conover evaluated plaintiff in October 2013. See AR 1826–31. ARNP

5    McReynolds evaluated plaintiff in August 2015. See AR 1936–38. Both providers opined

6    plaintiff could perform sedentary work. See AR 1828, 1938.

7           The ALJ gave these evaluators’ opinions significant weight. AR 773. Plaintiff

8    argues the ALJ erred in doing so because he “fail[ed] to acknowledge that these

9    clinicians provided little explanation for their opinions,” and incorrectly interpreted the

10   evidence. Pl. Op. Br. at 9.

11          Plaintiff has failed to show harmful error. See Ludwig, 681 F.3d at 1054 (citing

12   Shinseki, 556 U.S. at 407–09). Plaintiff has not shown the ALJ’s determination

13   regarding these two medical providers was based on less than substantial evidence,

14   and points to nothing in the record that would suggest legal error (except for the

15   confusion regarding Dr. Packer’s opinion as it relates to Ms. McReynold’s opinion, as

16   described in the next section).

17          5.     Brent Packer, M.D.

18          The ALJ erred in his evaluation of Dr. Packer’s opinions. There is no explanation

19   of why the ALJ rejected Dr. Packer’s less-than-sedentary opinion, other than briefly

20   stating it was not probative because it only relied on Ms. McReynolds’s findings. The

21   ALJ accepted Ms. McReynolds’s opinions – therefore, an explanation is necessary as to

22   why he was rejecting Dr. Packer’s opinions for relying on the same findings as Ms.

23   McReynolds.

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 11
             Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 12 of 20



1           Dr. Packer stated he reviewed a medical report from John Rodakowski, M.D.,

2    which appears to have been Ms. McReynolds’s report. See AR 797–99. Dr. Packer

3    opined plaintiff had back issues that limited him to less than sedentary work, and were

4    of such severity that he met listing 1.04A. See AR 797. Dr. Packer’s report noted on the

5    following page, however, that plaintiff was able to perform sedentary work. See AR 798.

6           The ALJ gave Dr. Packer’s opinion that plaintiff was capable of performing

7    sedentary work significant weight yet rejected his opinions that plaintiff could only

8    perform less than sedentary work and met a listing. See AR 774. The ALJ rejected Dr.

9    Packer’s less-than-sedentary opinion because it was inconsistent with his sedentary

10   opinion. See AR 773–74. The ALJ rejected Dr. Packer’s listing opinion as insufficiently

11   supported by the evidence. See AR 762, 774. The ALJ also noted Dr. Packer’s

12   “evaluation contains little in the way of probative evidence, as he simply reviewed

13   records by [Mr. Conover], whom [plaintiff] saw only the one time in October 2013.” AR

14   774.

15          Because this portion of the ALJ’s opinion is not supported by substantial

16   evidence, and the error is not harmless, the Court reverses and remands for further

17   proceedings.

18          6.      Alfred Scottolini, M.D., Norman Staley, M.D., and Dennis Koukol, M.D.

19          Dr. Scottolini reviewed records regarding plaintiff’s claims in May 2011 as part of

20   the Social Security Administration’s (“SSA”) initial evaluation of plaintiff’s claims. See

21   AR 87–99. He opined plaintiff had exertional and postural limitations. See AR 96–97.

22   Dr. Staley reviewed records in September 2011 as part of the SSA’s reconsideration of

23   plaintiff’s claims. See AR 115–29. Dr. Staley opined plaintiff had exertional and postural

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 12
             Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 13 of 20



1    limitations. See AR 125–26. Dr. Koukol reviewed records as part of the SSA’s

2    reconsideration of plaintiff’s 2013 applications. See AR 1354–64. Dr. Koukol’s opinions

3    were similar to those of Dr. Scottolini and Dr. Staley. See AR 1360–62.

4           The ALJ gave these doctors’ opinions significant weight. AR 774. Plaintiff argues

5    the ALJ should have given more weight to the opinions of Ms. Miller and Dr. Heilbrunn.

6    As explained above, the ALJ did not harmfully err in discounting Ms. Miller’s and Dr.

7    Heilbrunn’s opinions, and plaintiff’s assertion that the ALJ should have weighed

8    opinions differently, without analysis as to why the weight given was irrational, does not

9    establish that the ALJ erred. Plaintiff has thus failed to show harmful error.

10          7.     Tasmyn Bowes, Psy.D.

11          Dr. Bowes evaluated plaintiff in November 2009 and September 2010. See AR

12   613–31, 1842–59. Dr. Bowes opined plaintiff had mild or moderate limitations in various

13   areas of cognitive and social functioning. See AR 619, 1847. Among other things, Dr.

14   Bowes opined plaintiff had moderate limitations in his ability to interact appropriately

15   with coworkers and supervisors. Id. She explained plaintiff “tends to be pessimistic and

16   have a difficult time maintaining relationships.” Id.

17          The ALJ gave significant weight to Dr. Bowes’s opinions that plaintiff had mild

18   limitations in several areas, but little weight to Dr. Bowes’s opinion that plaintiff was

19   moderately limited in his ability to relate appropriately to coworkers and supervisors.

20   See AR 775. The ALJ still included in the RFC a limitation to occasional contact with the

21   public and coworkers, but did not include any limitations regarding contact with

22   supervisors. See AR 764.

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 13
             Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 14 of 20



1           The ALJ erred in his rejection of Dr. Bowes’s opinion regarding plaintiff’s ability to

2    relate to supervisors. The ALJ gave no explanation for why he gave this opinion little

3    weight. “[A]n ALJ errs when he rejects a medical opinion or assigns it little weight while

4    doing nothing more than ignoring it, asserting without explanation that another medical

5    opinion is more persuasive, or criticizing it with boilerplate language that fails to offer a

6    substantive basis for his conclusion.” Garrison, 759 F.3d at 1012–13 (citing Nguyen v.

7    Chater, 100 F.3d 1462, 1464 (9th Cir. 1996)). The decision is reversed and remanded

8    because the ALJ harmfully erred in rejecting Dr. Bowes’s opinion regarding plaintiff’s

9    ability to relate to supervisors.

10          8.     Melinda Losee, Ph.D.

11          Dr. Losee evaluated plaintiff in May 2011. See AR 669–73. Dr. Losee opined

12   plaintiff’s depression was mild, and his daily functioning was not significantly impaired

13   by it. See AR 671. Dr. Losee opined plaintiff could understand, remember, and carry out

14   instructions on a sustained basis, respond appropriately to supervision, coworkers, and

15   the general public, and deal with normal work pressure and changes in routine. See AR

16   672.

17          The ALJ gave Dr. Losee’s opinions significant weight. AR 776. Plaintiff fails to

18   show harmful error; substantial evidence supports this decision plaintiff fails to show the

19   ALJ’s interpretation of the evidence was error, even if an alternate interpretation could

20   be supported. See Thomas, 278 F.3d at 954 (citing Morgan, 169 F.3d at 599).

21          9.     Keith Krueger, Ph.D.

22          Dr. Krueger evaluated plaintiff on three occasions. See AR 725–29, 1814–25,

23   1832–41. Dr. Krueger opined plaintiff had marked limitations in his ability to adapt to

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 14
              Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 15 of 20



1    changes, communicate and perform effectively in a work setting, maintain appropriate

2    behavior in a work setting, maintain a work schedule, and complete a normal work day

3    or week without interruptions from his psychologically based symptoms. See AR 728–

4    29, 1816, 1834.

5            The ALJ gave Dr. Krueger’s opinions regarding marked limitations very little

6    weight. See AR 776–78. The ALJ reasoned these opinions were inconsistent with the

7    medical and other evidence in the record. See id.

8            Plaintiff fails to show harmful error. Plaintiff asserts reasons why the ALJ should

9    have accepted Dr. Krueger’s opinions, but does not present a substantive argument

10   showing why the ALJ’s reasons were based on less than substantial evidence, nor does

11   plaintiff show the reasons were legally erroneous. Plaintiff has thus failed to show the

12   ALJ harmfully erred in weighing Dr. Krueger’s opinions. See Thomas, 278 F.3d at 954.

13           10.    Kimberly Wheeler, Ph.D.

14           Dr. Wheeler evaluated plaintiff in September 2015. See AR 1931–35. She opined

15   plaintiff had marked limitations in his ability to adapt to changes in a routine work

16   setting, communicate and perform effectively in a work setting, and complete a normal

17   work day or week without interruptions from his psychologically based symptoms. AR

18   1933.

19           The ALJ stated he was giving Dr. Wheeler’s opinions “great weight.” AR 778–79.

20   Yet the ALJ did not account for those opinions in the RFC. The ALJ limited plaintiff to

21   repetitive work with few changes, and occasional contact with the public and coworkers.

22   See AR 763–64. At a minimum, that does not account for Dr. Wheeler’s opinion that

23   plaintiff is markedly limited in his ability to complete a normal work day or week without

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 15
             Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 16 of 20



1    interruptions. This decision must be reversed and remanded, because the ALJ gave no

2    reasons for failing to account for this opinion in the RFC, and thus harmfully erred. See

3    Lingenfelter v. Astrue, 504 F.3d 1028, 1040–41 (9th Cir. 2007) (holding that ALJ’s RFC

4    assessment and step five determination were not supported by substantial evidence

5    where the ALJ’s RFC and hypotheticals to vocational expert failed to include all the

6    claimant’s impairments).

7           11.    Jaime Foland, M.D.

8           Dr. Foland saw plaintiff for chronic low back pain in February 2014. AR 1894–96.

9    Although Dr. Foland made several findings, no opinion was given as to any functional

10   restrictions. See id.

11          Plaintiff argues the ALJ erred because he “failed to acknowledge that these

12   findings support [Plaintiff]’s testimony about his symptoms and limitations.” Pl. Op. Br. at

13   15. As discussed above, the ALJ reasonably rejected plaintiff’s testimony. See supra

14   Part II.A. Substantial evidence supports the ALJ’s decision on plaintiff’s testimony, and

15   the plaintiff has not shown legal error. Plaintiff’s factual argument about how Dr.

16   Foland’s findings can be interpreted to potentially support plaintiff’s testimony does not

17   show the ALJ erred in rejecting plaintiff’s testimony.

18          12.    Brian Palen, M.D.

19          Dr. Palen evaluated plaintiff for sleep issues in April 2018. See AR 1314–16. He

20   assessed plaintiff with moderate obstructive sleep apnea and recommended treatment.

21   See AR 1316.

22          Plaintiff argues the ALJ erred by finding plaintiff did not have a severe impairment

23   based on the conclusion he had received no prescribed treatment for it. Pl. Op. Br. at

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 16
             Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 17 of 20



1    15. But an error in failing to find a particular impairment severe is harmless where the

2    ALJ continues his analysis, and includes in the RFC all limitations established by the

3    evidence, whether from severe or non-severe impairments. See Buck v. Berryhill, 869

4    F.3d 1040, 1049 (9th Cir. 2017). Plaintiff has not identified any functional limitations to

5    which Dr. Palen opined that were not included in the RFC; plaintiff has thus failed to

6    show harmful error.

7    C.     The ALJ Did Not Harmfully Err in Discounting Lay Witness Statements

8           Lay testimony regarding a claimant’s symptoms “is competent evidence that an

9    ALJ must take into account,” unless the ALJ “expressly determines to disregard such

10   testimony and gives reasons germane to each witness for doing so.” Lewis v. Apfel, 236

11   F.3d 503, 511 (9th Cir. 2001). In rejecting lay testimony, the ALJ need not cite the

12   specific record as long as “arguably germane reasons” for dismissing the testimony are

13   noted, even though the ALJ does “not clearly link his determination to those reasons,”

14   and substantial evidence supports the ALJ’s decision. Id. at 512. The ALJ also may

15   “draw inferences logically flowing from the evidence.” Sample v. Schweiker, 694 F.2d

16   639, 642 (9th Cir. 1982).

17          1.     Plaintiff’s Daughter

18          Plaintiff’s daughter submitted a lay witness statement in 2013. See AR 334–38.

19   She reported plaintiff could not sit for more than about 20 minutes without needing to

20   stand. AR 334. Plaintiff’s daughter reported plaintiff had pain in his back and hands,

21   which impacted his ability to sit, stand, walk, and engage in physical activity. See AR

22   335–36. She reported she had not seen plaintiff have problems with family and friends,

23   but he did not like crowds. See AR 336. She reported plaintiff did not like change, but

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 17
             Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 18 of 20



1    she had “never witnessed him responding inappropriately to change.” AR 337.

2           ALJ Grace discounted plaintiff’s daughter’s statements, applying reasoning

3    similar to that of ALJ Johnson. See AR 30, 779. Both ALJs found plaintiff’s daughter’s

4    statements were insufficiently supported by the evidence, inconsistent with the medical

5    evidence, and inconsistent with plaintiff’s activity level. See id. Judge Theiler upheld ALJ

6    Johnson’s analysis, and the Ninth Circuit affirmed. See AR 1064–65; Andrew H. v.

7    Berryhill, 693 F. App’x at 603.

8           Plaintiff has not pointed to any new evidence that would call into question the

9    reasoning of ALJ Johnson’s, Judge Theiler’s, or the Ninth Circuit’s decisions. Plaintiff

10   has thus failed to show harmful error. Ludwig, 681 F.3d at 1054 (citing Shinseki, 556

11   U.S. at 407–09).

12          2.     Interviewer D. Benton 3

13          On November 13, 2013, D. Benton interviewed plaintiff as part of his 2013

14   disability benefits application. See AR 1688–90. D. Benton observed plaintiff “was

15   unable to sit for most of [the] interview as his back and shoulder were hurting him. No

16   other limitations [were] observed.” See AR 1689.

17          The ALJ did not address this observation. See AR 779–80. Plaintiff has

18   nonetheless failed to show harmful error. See Ludwig, 681 F.3d at 1054 (citing Shinseki,

19   556 U.S. at 407–09). First, D. Benton’s observations do not establish any specific

20   limitations beyond those already included in the RFC. See AR 763–64. The ALJ “need

21   not discuss all evidence presented to [him]. Rather, [he] must explain why ‘significant

22

23   3 The record does not include interviewer D. Benton’s first name or gender. The Court
     therefore refers to this individual as “D. Benton.”
24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 18
               Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 19 of 20



1    probative evidence has been rejected.’” Vincent ex rel. Vincent v. Heckler, 739 F.2d

2    1393. 1394–95 (9th Cir. 1984) (quoting Cotter v. Harris, 642 F.2d 700. 706 (3d Cir.

3    1981)).

4           Second, any error in failing to address D. Benton’s observations was harmless.

5    D. Benton’s observations do not describe any limitations beyond those plaintiff

6    described. See AR 67–71, 948–49, 951, 971, 975–76, 1689. The ALJ reasonably

7    rejected plaintiff’s testimony, and those reasons could apply equally to D. Benton’s

8    observations. See supra Part II.A.1. The ALJ therefore did not harmfully err in failing to

9    address D. Benton’s observations. See Molina, 674 F.3d at 1122.

10   D.     The ALJ Harmfully Erred in Assessing Plaintiff’s RFC

11          Plaintiff argues the ALJ erred in assessing plaintiff’s RFC, and by basing his step

12   five findings on that RFC assessment. Pl. Op. Br. at 19. This argument is derivative of

13   plaintiff’s other arguments, as it is based on the contention the ALJ failed to properly

14   evaluate plaintiff’s symptom testimony, the medical evidence, and the lay witness

15   testimony. See id. Because the Court has found the ALJ erred in his assessment of

16   the opinions of Dr. Packer, Dr. Bowes, and Dr. Wheeler, plaintiff’s argument succeeds.

17   See Lingenfelter, 504 F.3d at 1040–41 (holding ALJ’s RFC assessment and step five

18   determination were not supported by substantial evidence where the RFC and

19   hypotheticals to vocational expert failed to include all the claimant’s impairments).

20   E.     Remand with Instructions for Further Proceedings

21          Plaintiff asks the Court to remand this matter for further administrative

22   proceedings. Pl. Op. Br. at 19. “‘The decision whether to remand a case for additional

23   evidence, or simply to award benefits[,] is within the discretion of the court.’” Trevizo,

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 19
             Case 3:18-cv-05967-TLF Document 21 Filed 07/17/20 Page 20 of 20



1    871 F.3d at 682 (quoting Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987)). The

2    Court agrees this is the appropriate remedy.

3           On remand, the ALJ shall reevaluate the opinions of Dr. Packer, Dr. Bowes, and

4    Dr. Wheeler. The ALJ shall reassess plaintiff’s RFC, and reevaluate step five of the

5    disability evaluation process. The ALJ shall conduct all further proceedings necessary to

6    reevaluate the disability determination in light of this opinion.

7

8                                       III.   CONCLUSION

9           Based on the foregoing discussion, the Court finds the ALJ erred when she

10   determined plaintiff to be not disabled. Defendant’s decision to deny benefits therefore

11   is REVERSED and this matter is REMANDED for further administrative proceedings.

12          Dated this 17th day of July, 2020.

13

14

15                                                      A
                                                        Theresa L. Fricke
16                                                      United States Magistrate Judge

17

18

19

20

21

22

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 20
